     Case 2:16-cv-00760-WKW-JTA Document 65 Filed 04/20/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

BRIAN KEITH BARNES, #181 505,             )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )      CASE NO. 2:16-CV-760-WKW
                                          )
SGT. THORNTON, in his individual          )
capacity,                                 )
                                          )
             Defendant.                   )

                                     ORDER

      Upon consideration of the parties’ latest status report (Doc. # 64), the parties

are ORDERED to file another joint status report on or before June 1, 2020. It is

further ORDERED that all pending deadlines, including the pretrial and trial dates,

are CONTINUED GENERALLY.

      DONE this 20th day of April, 2020.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
